GOLDTHWAITE, J.
An opinion in this case is necessary only to distinguish it from that of McDougald v. Reed, 5 Ala. R. 810. The description of the levy made in that case, is not stated in the report. We have again looked into the . record, and find the judgment was entered, and the execution issued after the petition in bankruptcy. The levy was made of slaves. It is evident therefore, no lien was created, either by the execution or levy, which the creditor was entitled to enforce against the bankrupt’s assignee, and it not being pretended the certificate was void on account of fraud, the levy was properly quashed. In the case we are considering, a levy appears to have been made* upon lands of the defendant in execution, and the judgment was obtained prior to the petition for the benefit of the act, and the execution, *372for aught that appears, was properly issued to enforce this lien. The case is thus brought within the principles ascertained in Doremus v. Walker, 8 Ala. R. 194; and the judgment must be affirmed.